Citation Nr: 1824168	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary sarcoidosis.

2. Entitlement to service connection for back pain.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for type II diabetes mellitus. 

5. Entitlement to service connection for right shoulder pain.

6. Entitlement to service connection for an eye disorder to include glaucoma.

7. Entitlement to service connection for frequent urination.

8. Entitlement to service connection for erectile dysfunction.

9. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

10. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

11. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to June 29, 2016.

12. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder since June 29, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2016 rating decision VA granted entitlement to a 50 percent rating for posttraumatic stress disorder from June 29, 2016.  As that award constitutes only a partial grant of the benefit sought, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).
 
In June 2017 correspondence, the Veteran withdrew his request for a hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2013 VA psychiatric examiner noted that the Veteran was in receipt of Social Security disability benefits. There is no indication medical records used in awarding those benefits were obtained. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Additionally, it is unclear from the medical evidence whether the Veteran currently has diabetes or has had the condition since he filed his claim for service connection. The Veteran's VA medical records indicate a diagnosis of diabetes mellitus in 2010, a diagnosis of borderline diabetes in February 2012, and a diagnosis of hyperglycemia in later records dated from 2013 (noted in 2017 to be treated by a specific diet and monitoring of his blood glucose). The Veteran was diagnosed in with a "pre-diabetes mellitus state" at an April 2014 VA examination, at which time the examiner indicated that the Veteran did not meet the criteria for a diabetes diagnosis.  However, it is unclear whether the Veteran actually had diabetes mellitus at any point during the period of his claim, which would allow for presumptive service connection based on herbicide exposure, and if not, whether his hyperglycemia/prediabetes state is related to service, to include exposure to herbicides.  See generally, Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 at 17 (Fed. Cir. Apr. 3, 2018) (holding that that the term "disability" as used in 38 U.S.C. § 1110 (2012) "refers to the functional impairment of earning capacity, not the underlying cause of said disability."). As such, remand is required to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of the claimed disorder.   

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request the Veteran's records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Undertake appropriate action to obtain any outstanding VA or private treatment records pertinent to the claims.

3. Thereafter, afford the Veteran an appropriate VA examination with a qualified examiner to determine the nature and etiology of the Veteran's claimed diabetes mellitus. The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests and studies should be performed. After a complete review of the Veteran's electronic claims file and examination of the Veteran, the examiner is to specifically address the following questions:
 
a) Does the Veteran currently have diagnosed diabetes mellitus, type II or had the disorder at any time since he filed his claim for service connection?

b) If the Veteran does not have diagnosed diabetes mellitus type II, is it at least as likely as not (50 percent probability or greater) that his hyperglycemia/prediabetes mellitus state was caused by his conceded Agent Orange exposure during active-duty service?

In providing the requested opinion(s), the examiner must discuss and reconcile any conflicting medical or lay evidence of record. The examiner must also discuss the Veteran's lay statements regarding the onset of the claimed disorder.

A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After the development indicated in step three above has been completed, if, and only if, the Veteran has been found to have diagnosed diabetes mellitus, type II, or his hyperglycemia/prediabetes state has been found to be related to his active-duty service, schedule the Veteran for a VA compensation examination(s) with an appropriate examiner(s) to address the nature and etiology of his claimed frequent urination, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities and eye disorder to include glaucoma,. 

The examiner(s) must be provided access to the Veteran's electronic claims file, and the examiner(s) must indicate in the examination report that his file was reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner(s) should take a complete history from the Veteran regarding these claimed disabilities.  

Following the examination(s) the examiner(s) must opine whether it is at least as likely as not (50 percent probability or greater), that any diagnosed frequent urination, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities or any diagnosed eye disorder, to include glaucoma, was caused or aggravated by the Veteran's diabetes mellitus, type II or hyperglycemia/pre-diabetes mellitus state.  

A complete rationale must be provided for any opinion offered. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. After all records development has been completed, schedule the Veteran for a VA examination with an appropriate mental health professional to address the current nature and severity of his posttraumatic stress disorder. The Veteran's electronic claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner should then assess the current severity of the Veteran's posttraumatic stress disorder. All signs and symptoms of psychiatric disability should be reported in detail. The examiner must describe the impact of the Veteran's posttraumatic stress disorder on his occupational and social functioning, and discuss the impact it has on his activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact.

A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




